DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 09/03/2021.
Claims 1-10, 17-21 are pending.

Response to Amendment

Applicant has amended independent claims 1, 6 and dependent claims 7, 9 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 11-16 have been cancelled and new claims 17-21 have been added by the Applicant.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10, 17-21 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following claim language is not clearly understood:
Claim 1 recites “avoiding contentions for sub-process resources”. It is unclear if the contentions for sub-process resources are referring to the threads executing the respective threads or data based e.g. snapshots, snapshot data block.
Claim 17 recites different sub-processes include reading metadata, calculating a weight value, updating block metadata, writing a log without clearly reciting relationship between the deletion process or deleted snapshot with these stages (i.e. metadata of what, weight value of what and weight relative to what, block metadata is metadata of data block of the snapshot, writing what in the log).
 Claim 19 recites “sequential processing cycle” and “staggered, parallel arrangement”. It is unclear these terms referring to what processing cycle and staggered arrangement.
Claims 6 and 19 recites limitations similar to those of claim 1 and have similar deficiency as claim 1. Therefore, it is rejected for the same rationales. Remaining dependent claims are also rejected due to same rationales due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tabaaloute et al. (US Pub. No. 2016/0335278 A1, hereafter Tabaaloute) in view of Sarca (US Pub.  No. 2015/0358186 A1).
Tabaaloute was cited the in last office action.

Highlighted claim elements are missing from the respective cited prior art.


As per claim 1, Tabaaloute teaches the invention substantially as claimed including a method of deleting snapshot data using a snapshot deletion process that includes multiple sub-processes arranged for execution in a pipeline ([0008] removing snapshot-files [0057] block or data block [0058] snapshot-file, blocks [0364] fig 13 process of removing snap-shot file i.e. includes multiple sub-process), comprising: 
performing, with a first thread ([0365] walker fiber, reference counts, 1, trigger job), a first sub-process of the snapshot deletion process on a first data block of the snapshot data ([0365] trigger job [0366] [0367] ownership, data block, transferred S1303), the snapshot deletion process ([0364] removing snapshot-file [0117] deleting selected retained checkpoints) comprising at least the first sub-process (fig 13 transfer of ownership S1303, S1301 S1302) and a second sub-process (fig 13 delete snap-shot file S1304), the first and second sub-processes being performed sequentially (fig 13 S1303-S1304 i.e. sequential); 

in response to an end of the first sub-process performed with the first thread (fig 13 S1301-S1302-S1303 transfer of ownership [0365] walker fiber, reference counts of the snapshots-files, 1, trigger a job, instruct the process [0394] ownership transfer completed fig 17A S1705), performing, with the first thread, the second sub-process on the first data block ([0394] delete snapshot-file, within the loop respectively after S1705 and before S1707 fig 17C transfer ownership S1705’ delete SFi S1707’ i.e. same thread perform the two process in one loop); and 

in parallel with performing ([0208] performed in parallel), with the first thread, the second sub-process on the first data block ([0394] delete, snapshot-file, within the loop, transfer of ownership), performing ([0519] concurrently, executed, single/different threads), with a second thread different from the first thread ([0208] read fibers, take work items off the queues [0365] walker fiber- trigger job, job queue), the first sub-process on a second data block of the snapshot data ([0432] scanned, chunks, plural work fibers, parallel [0394] [0396] fig 13 S1301-S1302-S1303 transfer of ownership [0365] walker fiber, reference counts of the snapshots-files, 1, trigger a job, instruct the process [0394] ownership transfer completed fig 17A S1705 [0396] parallelize [0450] first pool of fibers, create work items, second pool of fibers, replicate, deletion [0451] first instruction, second instruction, separate [0464]), the second data block being different from the first data block ([0432] chunks, fibers, parallel [0019] removing snapshot file, data block owned by snapshot file i.e. different snapshots, different data blocks).

the snapshot deletion process proceeding with multiple threads ([0519] concurrently, executed, single/different threads [0208] read fibers [0365] walker fiber [0450] first pool of fibers, create work items, second pool of fibers, replicate, deletion [0400] plural working fibers, execute, parallels and independent from each other) operating on respective blocks in parallel and with different ones of the threads ([0400] plural working fibers, execute, parallels and independent from each other) performing different sub-processes at a same time ([0396] parallelize the steps S1704 and S1705, steps can be performed for different ith snapshots), thereby avoiding contention for sub-process resources.


Tabaaloute doesn’t specifically teach execution in a pipeline, thereby avoiding contention for sub-process resources.
 
Sarca, however, teaches sub-processes arranged for execution in a pipeline ([0035] pipeline architecture, six pipeline stages [0027]-[0034] [0049] pipeline, multi-threaded), threads operating in parallel different sub-process at a same time ([0040] multi-threading, executes, two or more program threads, parallel, pipeline), thereby avoiding contention for sub-process resources ([0040] reduce overhead caused by data conflicts [0041] data conflict is significantly reduced [0049] completely eliminates data conflicts within the same thread).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Tabaaloute with the teachings of Sarca of multithreaded pipeline execution to avoid data conflicts and allow sub-processes arranged for execution in a pipeline and threads operating in parallel different sub-process at a same time thereby avoiding contention for sub-process resources to the method of Tabaaloute as in the instant invention. The combination of Tabaaloute and Sarca would have been obvious because applying known method of multithreaded pipeline execution to avoid resource conflict as taught by Sarca to the known method of snapshot deletion method comprising multiple stages taught by Tabaaloute to yield predictable results of sub-processes arranged for execution in a pipeline and threads operating in parallel different sub-process at a same time, thereby avoiding contention for sub-process resources with reasonable expectation of success.


As per claim 2, Tabaaloute teaches in response to an end of the first sub-process performed with the second thread ([0450] first pool of fibers, create work items [0394] ownership transfer completed fig 17A S1705), performing, with the second thread, the second sub-process on the second data block ([0450] second pool of fibers, replicate, deletion fig 13 S1304 [0432] chunks, fibers, parallel); and 
in parallel with performing, with the second thread, the second sub-process on the second data block ([0450] second pool of fibers, replicate, deletion fig 13 S1304 [0432] chunks, fibers, parallel), performing, with a third thread different from the second thread, the first sub-process on a third data block of the snapshot data ([0450] first pool of fibers, create work items [0394] ownership transfer completed fig 17A S1705 [0432] chunks, fibers, parallel [0519]), the third data block being different from the first and second data blocks ([0014] data blocks, owned, snapshot file [0389] multiple, snapshot-files, deleted [0432] chunks, fibers, parallel [0519]).  

As per claim 3, Tabaaloute teaches wherein the third thread is different from the first thread ([0208] reader fibers, multiple fibers - execute work [0365] walker fibers - trigger job).  

As per claim 4, Tabaaloute teaches allocating a predetermined number of threads to delete the snapshot data ([0208] number of reader fibers, take work items off of the queues [0237] limited by the overall resources allocated), the predetermined number of threads comprising at least the first thread and the second threads ([0281] process fibers [0400] plural working fibers [0432] fibers, parallel [0237] limited by the overall resources allocated [0306] when resource allow).  

As per claim 5, Tabaaloute teaches wherein the first thread is executed by a first core of a processing unit, and the second thread is executed by a second core of the processing unit, the first core being different from the second core ([0208] reader fibers [0365] walker fibers [0519] all/part of functionality, executed, concurrently or different time on multiple processor, different process/threads).

Claim 6 recites a device (Tabaaloute [0500]) comprising a processor (Tabaaloute [0519]), and a memory storing computer-executable instructions (Tabaaloute [0521]) which, the instructions, when executed by the processor (Tabaaloute [0519]), causing the device to perform actions comprising claim elements similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 7 recites claim elements similar to those of claim 2. Therefore, it is rejected by the same rational.
Claim 8 recites claim elements similar to those of claim 3. Therefore, it is rejected by the same rational.
Claim 9 recites claim elements similar to those of claim 4. Therefore, it is rejected by the same rational.
Claim 10 recites claim elements similar to those of claim 5. Therefore, it is rejected by the same rational.
Claim 11 recites a computer readable storage medium storing computer executable instructions which, when executed by a processor cause the processor (Tabaaloute [0515]) to perform claim elements similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 12 recites claim elements similar to those of claim 2. Therefore, it is rejected by the same rational.
Claim 13 recites claim elements similar to those of claim 3. Therefore, it is rejected by the same rational.
Claim 14 recites claim elements similar to those of claim 4. Therefore, it is rejected by the same rational.
Claim 15 recites claim elements similar to those of claim 5. Therefore, it is rejected by the same rational.

As per claim 17, Tabaaloute teaches wherein the multiple sub-processes include (fig 13 process of removing snap-shot file i.e. includes multiple sub-process): 
a stage of reading metadata ( [0365] fig. 13 determine that the reference count of a snapshot file becomes 1 S1301 ); 
a stage of calculating a weight value ([0366] fig 13 determine blocks owned/shared snapshot-file S1302); 
a stage of updating block metadata (BMD) ([0367] fig 13 transfer of ownership S1303, ownership of shared block transferred to the child snapshot file [0386]); and 
a stage of writing a log ([0160] reference count and list of objects referencing the data-stream-snapshot object is recorded [0161] handle of the data-stream-snapshot, recorded i.e. deletion will modify/delete the reference count/list of objects referencing the snapshot). 

As per claim 18, Tabaaloute teaches wherein performing different sub-processes at the same time with different ones of the threads includes performing no one sub-process by more than one of the threads at the same time ([0450] first pool of fibers, create work items, second pool of fibers, replicate, deletion [0400] plural working fibers, execute, parallels and independent from each other, ordered sequence).  
Sarca teaches remaining claim elements of performing no one sub-process by more than one thread at the same time ([0049] number of threads, processing unit, equals the number of pipeline stages i.e. each stage can only be performed by single thread at a time).


Claim 19 recites method claim with elements similar to those of claim 1. Therefore, it is rejected for the same rationales.

Claim 20 recites method claim with elements similar to those of claim 5. Therefore, it is rejected for the same rationales.
Claim 21 recites method claim with elements similar to those of claim 17. Therefore, it is rejected for the same rationales.

Response to Arguments

The previous objections under 35 USC 112 (b) have been withdrawn. However, some new rejections are made.
Applicant's arguments filed on 09/03/2021 have been fully considered but they are not persuasive. In Applicant’s response filed on 09/03/2021, Applicant argues the following:
Tabaaloute does not describe using different threads ("fibers") for performing "a snapshot deletion process ... on respective blocks," as amended claim 1 requires. Rather, "fibers" in Tabaaloute do not appear to be associated with respective blocks. In addition, Applicant has found nothing in Tabaaloute that teaches or suggests "different ones of the threads performing different sub- processes at a same time, thereby avoiding contention for sub-process resources," as amended claim 1 requires.
Further, Margolus fails to mention threads or associating threads with respective blocks.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a. Examiner respectfully disagree. Tabaaloute teaches steps to perform the removal of snapshot files (fig 13). Each step of the flow diagram (fig. 13 [0364] - [0371] fig 16 S1604 [0384]) is equivalent to a sub processes being executed sequentially as recited in claim 1. Tabaaloute further teaches performing scanning and processing in parallel using multiple fibers (threads) ([0208] [0450] [0451]). Tabaaloute teaches a block or data block is a unit of storage in the file system that corresponds to portion of physical storage in which user data and/or system data is stored ([0057]) and snapshot file takes ownership of the shared metadata block and the “ownership” of a data block is associated with a file system object (mutable file/clone or snapshot-file) ([0183]).  Accordingly, if an object is deleted, among all data blocks pointed to by pointers of the object are freed if and only if the corresponding blocks are owned by the object to be deleted ([0184]). Therefore, Tabaaloute teaches snapshots having ownership of associated data block and removing of snapshot requires deleting the data blocks pointed by the pointers of the snapshot. 
With respect to point b. Argument is moot in view of new grounds of rejections.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shoens; Kurt Alan (US-20100179959-A1) teaches systems and methods of searching for and determining modified blocks in a file system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195